Exhibit 10.3

 

Execution Version

 

FIRST AMENDMENT TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of November 12, 2013, is by and among THE PEP BOYS -
MANNY, MOE & JACK, a Pennsylvania corporation (the “Parent”), THE PEP BOYS
MANNY, MOE & JACK OF CALIFORNIA, a California corporation (“PBCA”), PEP BOYS -
MANNY, MOE & JACK OF DELAWARE, INC., a Delaware corporation (“PBDE”), PEP BOYS -
MANNY, MOE & JACK OF PUERTO RICO, INC., a Delaware corporation (“PBPR”), CARRUS
SUPPLY CORPORATION, a Delaware corporation (“CARRUS”), TIRE STORES GROUP HOLDING
CORP., a Delaware corporation (“TSHC”) and BIG 10 TIRE STORES, LLC, a Delaware
limited liability company (“B10” and together with the Parent, PBCA, PBDE, PBPR,
CARRUS and TSHC, the “Borrowers” and each individually a “Borrower”), each of
those Domestic Subsidiaries of the Borrowers party hereto (collectively, the
“Guarantors”), and WELLS FARGO BANK, NATIONAL ASSOCIATION (successor by merger
to Wachovia Bank, National Association), as administrative agent on behalf of
the Lenders under the Credit Agreement (as hereinafter defined) (in such
capacity, the “Administrative Agent”).  Capitalized terms used herein and not
otherwise defined herein shall have the meanings ascribed thereto in the Credit
Agreement.

 

W I T N E S S E T H

 

WHEREAS, the Borrowers, the Guarantors, certain banks and financial institutions
from time to time party thereto (the “Lenders”) and the Administrative Agent are
parties to that certain Second Amended and Restated Credit Agreement dated as of
October 11, 2012 (as previously amended and modified and as further amended,
modified, extended, restated, replaced, or supplemented from time to time, the
“Credit Agreement”);

 

WHEREAS, the Credit Parties have requested that the Lenders amend the definition
of “Applicable Percentage” set forth in the Credit Agreement; and

 

WHEREAS, the Required Lenders are willing to make such amendment to the Credit
Agreement in accordance with and subject to the terms and conditions set forth
herein.

 

NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

 

--------------------------------------------------------------------------------


 

ARTICLE I
AMENDMENTS TO CREDIT AGREEMENT

 

1.1                               Definition of Applicable Percentage.  The
definition of “Applicable Percentage” set forth in Section 1.1 of the Credit
Agreement is hereby amended and restated to read as follows:

 

“Applicable Percentage” shall mean (a) for Term Loans that are Alternate Base
Rate Loans, 2.00% and (b) for Term Loans that are LIBOR Rate Loans, 3.00%.

 

1.2                               Definition of First Amendment Effective Date. 
The definition of “First Amendment Effective Date” is hereby added to
Section 1.1 of the Credit Agreement to read as follows:

 

“First Amendment Effective Date” shall mean November 12, 2013.

 

1.3                               Section 2.4(c).  Section 2.4(c) is hereby
amended and replaced in its entirety with the following:

 

“Call Protection” Notwithstanding the foregoing, in the event that on or prior
to the date that is six (6) months after the First Amendment Effective Date, any
Borrower or Subsidiary thereof (i) prepays, refinances, substitutes or replaces
all or any portion of the Term Loan in connection with a Repricing Transaction,
or (ii) effects any consent, waiver or amendment of this Agreement resulting in
a Repricing Transaction, the Borrowers shall jointly and severally pay to the
Administrative Agent, for the ratable account of each of the Lenders (including,
if applicable, any Non-Consenting Lender), (A) in the case of clause (i), a
prepayment premium of 1.00% of the aggregate principal amount of the Term Loan
so prepaid, refinanced, substituted or replaced and (B) in the case of clause
(ii), a fee equal to 1.00% of the aggregate principal amount of the Term Loan
outstanding immediately prior to such consent, waiver or amendment. Such amounts
shall be due and payable on the date of effectiveness of such Repricing
Transaction.

 

ARTICLE II
CONDITIONS TO EFFECTIVENESS

 

2.1                               Closing Conditions.  This Amendment shall
become effective as of the day and year set forth above (the “Amendment
Effective Date”) upon satisfaction of the following conditions (in each case, in
form and substance reasonably acceptable to the Administrative Agent):

 

(a)                                 Executed Amendment.  The Administrative
Agent shall have received a copy of this Amendment duly executed by each of the
Credit Parties and the Administrative Agent, on behalf of the Lenders.

 

2

--------------------------------------------------------------------------------


 

(b)                                 Executed Lender Authorizations.  The
Administrative Agent shall have received executed consents, in substantially the
form of Exhibit A attached hereto (each a “Lender Authorization”), from the
Lenders authorizing the Administrative Agent to enter into this Amendment on
their behalf.  The delivery by the Administrative Agent of its signature page to
this Amendment shall constitute conclusive evidence that the consents from the
Lenders have been obtained.

 

(c)                                  Default.  After giving effect to this
Amendment, no Default or Event of Default shall exist.

 

(d)                                 Fees and Expenses.  The Administrative Agent
shall have received from the Borrowers such other fees and expenses that are
payable in connection with the consummation of the transactions contemplated
hereby (including, without limitation, the fees payable pursuant to that certain
Engagement Letter, dated October 2, 2013, among the Parent and the Arrangers)
and King & Spalding LLP shall have received from the Borrowers payment of all
outstanding fees and expenses previously incurred and all fees and expenses
incurred in connection with this Amendment.

 

(e)                                  Miscellaneous.  All other documents and
legal matters in connection with the transactions contemplated by this Amendment
shall be reasonably satisfactory in form and substance to the Administrative
Agent and its counsel.

 

ARTICLE III
MISCELLANEOUS

 

3.1                               Amended Terms.  On and after the Amendment
Effective Date, all references to the Credit Agreement in each of the Credit
Documents shall hereafter mean the Credit Agreement as amended by this
Amendment.  Except as specifically amended hereby or otherwise agreed, the
Credit Agreement is hereby ratified and confirmed and shall remain in full force
and effect according to its terms.

 

3.2                               Representations and Warranties of Credit
Parties.  Each of the Credit Parties represents and warrants as follows:

 

(a)                                 It has taken all necessary action to
authorize the execution, delivery and performance of this Amendment.

 

(b)                                 This Amendment has been duly executed and
delivered by such Person and constitutes such Person’s legal, valid and binding
obligation, enforceable in accordance with its terms, except as such
enforceability may be subject to (i) bankruptcy, insolvency, reorganization,
fraudulent conveyance or transfer, moratorium or similar laws affecting
creditors’ rights generally and (ii) general principles of equity (regardless of
whether such enforceability is considered in a proceeding at law or in equity).

 

3

--------------------------------------------------------------------------------


 

(c)                                  No consent, approval, authorization or
order of, or filing, registration or qualification with, any court or
governmental authority or third party is required in connection with the
execution, delivery or performance by such Person of this Amendment.

 

(d)                                 After giving effect to this Amendment, the
representations and warranties set forth in Article III of the Credit Agreement
are true and correct as of the date hereof (except for those which expressly
relate to an earlier date).

 

(e)                                  After giving effect to this Amendment, no
event has occurred and is continuing which constitutes a Default or an Event of
Default.

 

(f)                                   The Security Documents continue to create
a valid security interest in, and Lien upon, the Collateral, in favor of the
Administrative Agent, for the benefit of the Lenders, which security interests
and Liens are perfected in accordance with the terms of the Security Documents
and prior to all Liens other than Permitted Liens.

 

(g)                                  The Credit Party Obligations are not
reduced or modified by this Amendment and are not subject to any offsets,
defenses or counterclaims.

 

3.3                               Reaffirmation of Credit Party Obligations. 
Each Credit Party hereby ratifies the Credit Agreement and acknowledges and
reaffirms (a) that it is bound by all terms of the Credit Agreement applicable
to it and (b) that it is responsible for the observance and full performance of
its respective Credit Party Obligations.

 

3.4                               Credit Document.  This Amendment shall
constitute a Credit Document under the terms of the Credit Agreement.

 

3.5                               Expenses.  The Borrowers agree to pay all
reasonable costs and expenses of the Administrative Agent in connection with the
preparation, execution and delivery of this Amendment, including without
limitation the reasonable fees and expenses of the Administrative Agent’s legal
counsel.

 

3.6                               Further Assurances.  The Credit Parties agree
to promptly take such action, upon the request of the Administrative Agent, as
is necessary to carry out the intent of this Amendment.

 

3.7                               Entirety.  This Amendment and the other Credit
Documents embody the entire agreement among the parties hereto and supersede all
prior agreements and understandings, oral or written, if any, relating to the
subject matter hereof.

 

3.8                               Counterparts; Telecopy.  This Amendment may be
executed in any number of counterparts, each of which when so executed and
delivered shall be an original, but all of which shall constitute one and the
same instrument.  Delivery of an executed counterpart to this Amendment by
telecopy or other electronic means shall be effective as an original and shall
constitute a representation that an original will be delivered.

 

4

--------------------------------------------------------------------------------


 

3.9                               No Actions, Claims, Etc.  As of the date
hereof, each of the Credit Parties hereby acknowledges and confirms that it has
no knowledge of any actions, causes of action, claims, demands, damages and
liabilities of whatever kind or nature, in law or in equity, against the
Administrative Agent, the Lenders, or the Administrative Agent’s or the Lenders’
respective officers, employees, representatives, agents, counsel or directors
arising from any action by such Persons, or failure of such Persons to act under
the Credit Agreement on or prior to the date hereof.

 

3.10                        GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY,
AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW).

 

3.11                        Successors and Assigns.  This Amendment shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

 

3.12                        General Release.  In consideration of the
Administrative Agent’s willingness to enter into this Amendment, on behalf of
the Lenders, each Credit Party hereby releases and forever discharges the
Administrative Agent, the Lenders and the Administrative Agent’s and the
Lender’s respective predecessors, successors, assigns, officers, managers,
directors, employees, agents, attorneys, representatives, and affiliates
(hereinafter all of the above collectively referred to as the “Bank Group”),
from any and all claims, counterclaims, demands, damages,
debts, suits, liabilities, actions and causes of action of any nature
whatsoever, including, without limitation, all claims, demands, and causes of
action for contribution and indemnity, whether arising at law or in equity,
whether known or unknown, whether liability be direct or indirect, liquidated or
unliquidated, whether absolute or contingent, foreseen or unforeseen, and
whether or not heretofore asserted, which any Credit Party may have or claim to
have against any of the Bank Group in any way related to or connected with the
Credit Documents and the transactions contemplated thereby.

 

3.13                        Consent to Jurisdiction; Service of Process; Waiver
of Jury Trial.  The jurisdiction, service of process and waiver of jury trial
provisions set forth in Sections 9.14 and 9.17 of the Credit Agreement are
hereby incorporated by reference, mutatis mutandis.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF the parties hereto have caused this Amendment to be duly
executed on the date first above written.

 

BORROWERS:

/s/THE PEP BOYS - MANNY, MOE & JACK

 

/s/THE PEP BOYS MANNY MOE & JACK OF CALIFORNIA

 

/s/PEP BOYS - MANNY, MOE & JACK OF DELAWARE, INC.

 

/s/PEP BOYS - MANNY, MOE & JACK OF PUERTO RICO, INC.

 

/s/CARRUS SUPPLY CORPORATION

 

/s/TIRE STORES GROUP HOLDING CORP.

 

/s/BIG 10 TIRE STORES, LLC

 

 

ADMINISTRATIVE AGENT AND LENDER:

/s/WELLS FARGO BANK, NATIONAL ASSOCIATION

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF

LENDER AUTHORIZATION

 

See Attached.

 

7

--------------------------------------------------------------------------------


 

LENDER AUTHORIZATION

 

This Lender Authorization is given pursuant to the Second Amended and Restated
Credit Agreement, dated as of October 11, 2012 (as amended, restated, modified
or supplemented from time to time, the “Credit Agreement”), by and among THE PEP
BOYS - MANNY, MOE & JACK, a Pennsylvania corporation (the “Parent”), THE PEP
BOYS MANNY, MOE & JACK OF CALIFORNIA, a California corporation (“PBCA”), PEP
BOYS - MANNY, MOE & JACK OF DELAWARE, INC., a Delaware corporation (“PBDE”), PEP
BOYS - MANNY, MOE & JACK OF PUERTO RICO, INC., a Delaware corporation (“PBPR”),
CARRUS SUPPLY CORPORATION, a Delaware corporation (“CARRUS”), TIRE STORES GROUP
HOLDING CORP., a Delaware corporation (“TSHC”) and BIG 10 TIRE STORES, LLC, a
Delaware limited liability company (“B10” and together with the Parent, PBCA,
PBDE, PBPR, CARRUS and TSHC, the “Borrowers” and each individually a
“Borrower”), each of those Domestic Subsidiaries of the Borrowers party thereto
(collectively, the “Guarantors”), the lenders and other financial institutions
from time to time party thereto (the “Lenders”) and WELLS FARGO BANK, NATIONAL
ASSOCIATION (successor by merger to Wachovia Bank, National Association), as
administrative agent on behalf of the Lenders under the Credit Agreement  (in
such capacity, the “Administrative Agent”).  Capitalized terms used herein shall
have the meanings ascribed thereto in the Credit Agreement unless otherwise
defined herein.

 

The undersigned hereby approves the First Amendment to the Second Amended and
Restated Credit Agreement, to be dated on or about November 12, 2013, by and
among the Borrowers, the Guarantors party thereto, and the Administrative Agent,
on behalf of the Lenders (the “Amendment”), and hereby authorizes the
Administrative Agent to execute and deliver the Amendment on its behalf and, by
its execution below, the undersigned agrees to be bound by the terms and
conditions of the Amendment and the Credit Agreement as amended thereby.

 

Delivery of this Lender Authorization by telecopy or other electronic means
shall be effective as an original.

 

[Signature pages follow]

 

--------------------------------------------------------------------------------


 

A duly authorized officer of the undersigned has executed this Lender
Authorization as of the        day of November, 2013.

 

 

                                                                             ,

 

as a Lender

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

*

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

*  Second signature block only required to be signed if two signature blocks are
required by such Lender.

 

9

--------------------------------------------------------------------------------